Citation Nr: 1606356	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  15-32 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of inactive tuberculosis, granuloma of the right lung.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1949 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2015, the Veteran raised the issues of his entitlement to an increased rating for his bilateral knee disability and for additional compensation for a dependent spouse.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In this decision, the Board grants a schedular rating of 100 percent for residuals of inactive tuberculosis, granuloma of the right lung, for the period on appeal from November 2, 2015.  The issue of the Veteran's entitlement to a rating in excess of 10 percent for the period on appeal prior to November 2, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has required outpatient oxygen therapy since at least November 2, 2015.


CONCLUSION OF LAW

For the period on appeal from November 2, 2015, the criteria for a 100 percent schedular rating for residuals of inactive tuberculosis, granuloma of the right lung, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.97, Diagnostic Codes 6600, 6731 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 1970, the RO granted service connection for a right upper lobe granuloma based on in-service evidence of an old tuberculosis process that was thought to represent a calcified inactive granulomatous disease such as tuberculosis.  At that time, the Veteran was assigned a noncompensable rating, effective August 1, 1970.  The Veteran did not express disagreement with the August 1970 decision nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the August 1970 determination.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 1970 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

In June 2012, the Veteran filed a claim for a compensable rating, which was denied by way of the December 2012 rating decision that is the subject of the present appeal.  In August 2015, the RO increased the Veteran's rating to 10 percent, effective June 22, 2012-the date of VA's receipt of the Veteran's claim.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

Here, the evidence fails to show that the Veteran had active tuberculosis during any part of the period on appeal.

The rating criteria indicate that inactive chronic pulmonary tuberculosis that was initially evaluated after August 19, 1968, should be rated under 38 C.F.R. § 4.97, Diagnostic Code 6731.  This diagnostic code states that, depending on the specific findings, residuals of inactive tuberculosis should be rated as interstitial lung disease, restrictive lung disease, or, when obstructive lung disease is the major residual, as chronic bronchitis under 38 C.F.R. § 4.97, Diagnostic Code 6600.

Under Diagnostic Code 6600, a 10 percent rating is warranted for Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted, or; a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted.  A 30 percent rating is warranted for an FEV-1 of 56- to 70-percent predicted, or; an FEV-1/FVC of 56 to 70 percent, or; a DLCO (SB) of 56- to 65-percent predicted.  A 60 percent rating is warranted for an FEV-1 of 40- to 55-percent predicted, or; an FEV-1/FVC of 40 to 55 percent, or; a DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Lastly, a 100 percent rating is warranted for an FEV-1 less than 40 percent of predicted value, or; an FEV-1/FVC less than 40 percent, or; a DLCO (SB) of less than 40-percent predicted, or; a maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; where the Veteran requires outpatient oxygen therapy.

Here, a VA examiner who evaluated the Veteran in November 2012 noted that he had granuloma on the right upper lung field with scarring and chronic obstructive pulmonary disease (COPD) changes, and endorsed that the Veteran did not have multiple respiratory conditions.  The Board finds therefore that the Veteran's COPD may be reasonably construed as part of his service-connected respiratory disability.

Consistent with the November 2012 findings, VA treatment records dated November 2015 document mild obstructive respiratory impairment and a clinician reported that a chest X-ray revealed underlying COPD with no evidence of active pulmonary disease and parenchymal changes consistent with prior tuberculosis.  Further, a VA report dated November 2, 2015, indicates that the Veteran uses oxygen at night and a VA clinician reported that the Veteran has biapical scarring (right greater than left) with right upper lobe curvilinear opacifications and associated nodular calcification that are sequela of prior tuberculosis.  In addition, that clinician identified lucencies in the apices with mild hyperinflation suggestive of mild underlying COPD.

In light of the foregoing, the Board finds that obstructive lung disease is the major residual of the Veteran's inactive tuberculosis, and thus, his disability should be evaluated under Diagnostic Code 6600.  Based on the November 2, 2015, report that the Veteran uses oxygen at night and subsequent December 2015 reports that indicate that he qualifies for supplemental oxygen based on an overnight oximetry study, the Board finds that the Veteran requires outpatient oxygen therapy and a 100 percent schedular rating is warranted under Diagnostic Code 6600 for the period from November 2, 2015.



ORDER

Subject to the regulations controlling disbursement of VA monetary benefits, a schedular rating of 100 percent for residuals of inactive tuberculosis, granuloma of the right lung, is granted for the period on appeal from November 2, 2015.


REMAND

As noted previously, the issue of the Veteran's entitlement to a rating in excess of 10 percent for residuals of inactive tuberculosis, granuloma of the right lung, for the period on appeal prior to November 2, 2015, remains before the Board.

First, the Board notes that VA treatment records dated from December 2011 to March 2014 are referenced in the Veteran's August 2015 statement of the case (SOC), but only records dated December 2011 to June 2012 have been associated with the claims file.  Second, various VA treatment records indicate that the Veteran has been treated by at least one non-VA pulmonologist during the period on appeal, but records of this treatment have not been associated with the claims file.  Third, following the AOJ's August 2015 adjudication of the issue on appeal and issuance of an SOC, the Veteran submitted VA treatment records dated November 2015 and December 2015 and VA associated with the claims file VA treatment records dated November 2015 to February 2016.  The Board finds that the AOJ must readjudicate the remaining issue on appeal in light of this evidence.  38 C.F.R. § 20.1304(c) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder all records of the Veteran's recent and pertinent VA treatment, to include all records of the Veteran's treatment from June 2012 to March 2014.  If no records are available, the claims folder must indicate this fact.

In addition, request that the Veteran provide, or authorize VA to obtain, any outstanding records of his non-VA treatment for his respiratory disability.  All responses to VA's requests for evidence should be documented in the claims file.

2.  After ensuring that the requested development is completed and undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for the Veteran to respond.
	
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


